Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
DETAILED ACTION
The present application, filed on December 15, 2021, in which claims 1-13 and 15-20 were presented for examination, of which claim 14 was cancelled and claim 1 was amended, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 1 and 15, the limitation “fits against at least a front half of a head and face portion of a user” in lines: 17-18 of claim 1 and lines: 21-22 of claim 15, is claiming a human organism. Examiner suggests changing the limitation to “configured to fit against at least a front half of a head and face portion of a user”.
Claims 2-13 and 16-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. “Howard” (US Patent 7,007,306) in view of Brace et al. “Brace” (US Patent 8,534,279).
Regarding claim 1, Howard discloses a protective face shield (10, Fig. 1) comprising: 
a protective element (14) including an outer edge (see annotated Fig. 4B below) and an inner surface (see annotated Fig. 4B below), wherein the inner surface of the protective element (see annotated Fig. 4B below) is a hydrophilic surface (Col. 3, lines: 51-53 and line: 62, examiner notes it is well known in the art that “anti-fog coatings” are “hydrophilic”); 
a frame (12, Fig. 1) including a front band structure (20), a bottom band structure (22), and side band structures (24), 
wherein the front band structure (24), the bottom band structure (22), and the side band structures of the frame (24) define a continuous inner frame edge (25a,b,c) and a continuous outer frame edge (see annotated Fig. 1 below), 
wherein the continuous outer frame edge (see annotated Fig. 1 below) defines an opening (examiner notes “opening” is within groove, element 38) sized to fit the outer edge of the protective element (Col. 4, lines: 10-16). 

    PNG
    media_image1.png
    547
    479
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image2.png
    441
    595
    media_image2.png
    Greyscale

Fig. 4B-Examiner Annotated

Howard does not disclose a face seal.
However, Brace teaches yet another protective face shield, wherein Brace teaches a face seal (combination of 126, 126a, 126b, 127, and 140, Fig. 1A) including a top portion (127), a bottom portion (126b), and side portions (126a) as a continuous unit (examiner notes a “continuous unit” is shown in Fig. 1A-1C), wherein the top portion (127), the bottom portion (126b) and the side portions of the face seal (126a) define a continuous inner face seal edge (see annotated Fig. 1C below) and a continuous outer face seal edge (see annotated Fig. 1C below, examiner notes “continuous face seal edges” are also apparent in Figs. 1A-1C), 
wherein the continuous inner face seal edge (see annotated Fig. 1C below) is removably affixed against the continuous inner frame edge of the frame (128b, Col. 4, lines: 58-61), wherein the continuous outer face seal edge (see annotated Fig. 1C below) encapsulates an elastic band (128a) that fits against at least a front half of a head and face portion of a user (Fig. 1C), wherein the face seal contains one or more layers of filter medium (140) suitable for removing particulate matter from air that flows from an exterior air space and into an interior air space (Col. 4, lines: 13-18).  

    PNG
    media_image3.png
    800
    738
    media_image3.png
    Greyscale

Fig. 1C-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the
Howard, by incorporating a face seal and filter as taught by Brace, in order enhance the users comfort and to block out contaminants.

Regarding claim 2, Howard in view of Brace disclose a head suspension member (18, Fig. 13 of Howard) is adapted to support the frame through an adjustable top support member (56 and 52) and an adjustable back support member (50, Fig. 13 and 14), wherein the adjustable top support member (56 and 52) is configured to provide a top support to the frame (“configured to…frame” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), 2 of 9 LEGALO2/41224749v1Appl. No.: 16/423,903 Amdt. dated December 15, 2021 Attorney Docket No.: H211835-US (532773) Reply to Office Action of September 15, 2021
wherein the adjustable back support member (50) is configured to provide a back support to the frame (“configured to…frame” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 3, Howard in view of Brace disclose the adjustable back support member (50, Fig. 13 of Howard) comprises an additional support member (63, Fig. 15) adapted to provide additional support to the frame from a back portion of a head (“adapted to…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), wherein fitting of the adjustable back support member (50) is controlled by a knob member (54) positioned at the adjustable back support member (50).  

Regarding claim 4, Howard in view of Brace disclose the continuous outer frame edge of the frame (see annotated Fig. 1 above of Howard) has a groove structure (38) that receives the outer edge of the protective element (see annotated Fig. 4B above) and locks the protective element in the groove structure using a snap and fit mechanism (Col. 4, lines: 10-16).  

Regarding claim 5,  Howard in view of Brace disclose an interface (40, 42, 25c, Fig. 1-4B of Howard) between the outer edge of the protective element (see annotated Fig. 4B above) and the continuous outer frame edge of the frame (see annotated Fig. 1 above) is air-tight to create an air path of maximum resistance for air flow (Col. 4, lines: 10-19, examiner notes the protective element forms an “airtight” connection with the frame when coupled), wherein another interface (47) between the continuous inner frame edge of the frame (25a,b,c) and the continuous outer face seal edge of the face seal (see annotated Fig. 1C above of Brace) is air-tight to create an air path of maximum resistance for air flow (Col. 3, lines: 51-54 of Brace).  

Regarding claim 6, Howard in view of Brace disclose the one or more layers of the filter medium of the face seal (140, Col. 4, lines: 5-13 and 18-22, Fig. 1A of Brace) (examiner notes the filter provides an air path of least resistance).  

Regarding claim 7, Howard in view of Brace disclose the exterior air space (see annotated Fig. 4B above of Howard) corresponds to an air space outside the protective face shield, wherein the interior air space (see annotated Fig. 4B above) corresponds to air space inside the protective face shield (see annotated Fig. 4B above)  

Regarding claim 10, Howard in view of Brace disclose the continuous inner face seal edge (see annotated Fig. 1C above of Brace) is affixed against the continuous inner frame edge of the frame (122b) to prevent air leakage using a push-and-fit mechanism (Col. 3, lines: 44-54, Examiner notes “push-and fit mechanism” since the face seal is placed into element 122b).  

Regarding claim 11, Howard in view of Brace disclose one of the frame (124, Fig. 1A-1C of Brace) includes an active ventilator configured to regulate air flow from the interior air space to the exterior air space (Col. 3, lines: 21-23, Col. 4, lines: 13-18).  




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. “Howard” in view of Brace et al. “Brace”, further in view of Martin (US Patent 3,789,428), hereinafter Martin.

Regarding claim 8, Howard in view of Brace disclose the continuous inner face seal edge (see annotated Fig. 1C above of Brace) is affixed against the continuous inner frame edge of the frame (122b) to prevent air leakage using a push-and-fit mechanism (Col. 3, lines: 44-54, Examiner notes “push-and fit mechanism” since the face seal is placed into element 122b).  
They do not disclose a double-sided adhesive tape.
However, Martin teaches yet another protective face shield, wherein Martin teaches a face seal (15, Fig. 1) affixed to the frame (12, 13, and 14) using a double sided adhesive tape (Col. 2, line: 64-Col. 3, line: 3 and Col. 4, lines: 37-42, examiner notes the seal has an adhesive for the frame and face of the wearer)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use double sided adhesive tape as taught by Martin as the fastener for the face seal of Howard in view of Brace. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because double sided tape was a well-known fastener for face shields as taught by Martin, in order to reduce manufacturing expenses.

Claims 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. “Howard” in view of Brace et al. “Brace”, further in view of Brookman (US PG Pub. 2011/0094020), hereinafter Brookman.
Regarding claim 9, Howard in view of Brace disclose the continuous inner face seal edge (see annotated Fig. 1C above of Brace) is affixed against the continuous inner frame edge of the frame (122b) to prevent air leakage using a push-and-fit mechanism (Col. 3, lines: 44-54, Examiner notes “push-and fit mechanism” since the face seal is placed into element 122b).  
They do not disclose a hook and loop fastener.
	However, Brookman teaches yet another protective face shield, wherein Brookman teaches a face seal (514, Fig. 5B) that is a hook and loop fastener (Par. 0029).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a hook and loop fastener as taught by Brookman as the fastener for the face seal of Howard in view of Brace. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hook and loop fasteners are a well-known fastener for face shields as taught by Brookman, in order to reduce manufacturing expenses.

Regarding claim 15, Howard discloses a protective face shield assembly (10, Fig. 1 and 13) comprising: 
a protective element (14) including an outer edge (see annotated Fig. 4B above); 4 of 9 LEGALO2/41224749v1Appl. No.: 16/423,903 Amdt. dated December 15, 2021 Attorney Docket No.: H211835-US (532773) Reply to Office Action of September 15, 2021 
(12, Fig. 1) including a semi-circular front band structure (20, examiner notes it’s shown a “semi-circular” in Fig. 1) affixed with a head support member (46, Fig. 3) and having end portions (see annotated Fig. 1 below), a curved bottom band structure (22), and two side band structures (24) opposite and parallel to each other with chamfered lower end portions (as shown in Fig. 8), 
wherein the side band structures (24) connect the opposite end portions (see annotated Fig. 1 below), respectively, of the semi-circular front band structure (20) with the curved bottom band structure (22) to form a unified structure of the frame (examiner notes “unified structure of the frame” is shown in Fig. 1), 
wherein the semi-circular front band structure (20), the curved bottom band structure (22), and the side band structures of the frame (24) define a continuous inner frame edge (25a,b,c) and a continuous outer frame edge (see annotated Fig. 1 above), 
wherein the continuous outer frame edge (see annotated Fig. 1 above) defines an opening (examiner notes “opening” is within groove, element 38) sized to fit the outer edge of the protective element (Col. 4, lines: 10-16) using a snap and fit mechanism Col. 4, lines: 10-19, examiner notes a “snap and fit mechanism” is used since the element snaps and fits into the frame), 
a head suspension member (18, Fig. 13) adapted to support the frame through an adjustable top support member (56 and 52) and an adjustable back support member (50, Fig. 13 and 14), 
wherein the adjustable top support member (56 and 52) is designed to be substantially in an orthogonal plane with respect to the semi-circular front band structure (examiner notes “substantially in an orthogonal plane with respect to the semi-circular front band structure” is shown in Fig. 13), 5 of 9 LEGALO2/41224749v1Appl. No.: 16/423,903 Amdt. dated December 15, 2021 Attorney Docket No.: H211835-US (532773) Reply to Office Action of September 15, 2021  
wherein two ends of the adjustable top support member (see annotated Fig. 13 below) are engaged with opposite ends of the semi-circular front band structure (see annotated Fig. 13 below) to provide a top support to the frame (examiner notes “top support to the frame” is shown in Fig. 13), 
wherein the adjustable back support member (50) orthogonally extends out from the adjustable top support member (56 and 52) and chamfers downward towards a back portion of the frame (examiner notes “chamfers downward” is shown in Fig. 13), 
wherein the adjustable back support member (50) comprises an additional support member (63, Fig. 15) adapted to provide additional support to the frame from a back portion of a head of the user, 
wherein fitting of the adjustable back support member (50) is controlled by a knob member (54) positioned at the adjustable back support member (50, Fig. 15).  

    PNG
    media_image4.png
    393
    502
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image5.png
    673
    563
    media_image5.png
    Greyscale

Fig. 13-Examiner Annotated

Howard does not disclose a face seal.
However, Brace teaches yet another protective face shield, wherein Brace teaches
a face seal (combination of 126, 126a, 126b, 127, and 140, Fig. 1A) including a top portion (127), a bottom portion (126b), and side portions  (126a) as a continuous unit (examiner notes a “continuous unit” is shown in Fig. 1A-1C), wherein the top (127), the bottom portion (126b) and the side portions of the face seal (126a) define a continuous inner face seal edge (see annotated Fig. 1C above) and a continuous outer face seal edge (see annotated Fig. 1C above),  
wherein the continuous inner face seal edge (see annotated Fig. 1C above)  is affixed against the continuous inner frame edge of the frame (128b) to prevent air leakage (Col. 4, lines: 58-61), wherein the continuous outer face seal edge (see annotated Fig. 1C above) encapsulates an elastic band (128a) that fits against at least a front half of head and face portion of a user (Fig. 1C), and 
wherein the face seal (combination of 126, 126a, 126b, 127, and 140, Fig. 1A) contains one or more layers of filter medium (140) suitable for removing particulate matter from an air that flows from an exterior air space and into an interior air space (Col. 4, lines: 13-18);
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the protective face shield as disclosed by Howard, by incorporating a face seal and filter as taught by Brace, in order enhance the users comfort and to block out contaminants.
They do not disclose continuous inner face seal edge is affixed against the continuous inner frame edge of the frame using a hook and loop mechanism.
They do not disclose a hook and loop fastener.
	However, Brookman teaches yet another protective face shield, wherein Brookman teaches a face seal (514, Fig. 5B) that is a hook and loop fastener (Par. 0029).
Brookman as the fastener for the face seal of Howard in view of Brace. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because hook and loop fasteners are a well-known fastener for face shields as taught by Brookman, in order to reduce manufacturing expenses.

Regarding claim 16, Howard in view of Brace and Brookman disclose the continuous outer frame edge of the frame (see annotated Fig. 1 above of Howard) has a groove structure (38) that receives the outer edge of the protective element (see annotated Fig. 4B above) and locks the protective element in the groove structure using the snap and fit mechanism (Col. 4, lines: 10-16).  
 
Regarding claim 17, Howard in view of Brace and Brookman disclose the protective element (14, Fig. 4 of Howard) is permanently fixed in the continuous outer frame edge of the frame (see annotated Fig. 4B above, examiner notes its “permanently fixed” until an outside force removes it).  

Regarding claim 18, Howard in view of Brace and Brookman disclose the protective element (14, Fig. 4 of Howard) is a part of the unified structure of the frame (Fig. 1, examiner notes its “part of the unified structure of the frame” as shown in Fig. 1)

Regarding claim 19,  Howard in view of Brace and Brookman disclose an interface (40, 42, 25c, Fig. 1-4B of Howard) between the outer edge of the protective element (see annotated Fig. 4B above) and the continuous outer frame edge of the frame (see annotated Fig. 1 above) is air-tight to create an air path of maximum resistance for air flow (Col. 4, lines: 10-19, examiner notes the protective element forms an “airtight” connection with the frame when coupled), wherein another interface (47) between the continuous inner frame edge of the frame (25a,b,c) and the continuous outer face seal edge of the face seal (see annotated Fig. 1C above of Brace) is air-tight to create an air path of maximum resistance for air flow (Col. 3, lines: 51-54 of Brace).  

Regarding claim 20, Howard in view of Brace and Brookman  disclose the one or more layers of the filter medium of the face seal (140, Col. 4, lines: 5-13 and 18-22, Fig. 1A of Brace) creates an air path of least resistance for air flow (examiner notes the filter provides an air path of least resistance).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. “Howard” in view of Brace et al. “Brace”, further in view of Templeton et al. “Templeton” (US Patent 7,210,477), hereinafter Templeton.	
	Regarding claim 12, Howard in view of Brace disclose the invention substantially as claimed above.
	They do not disclose a pleated filter.
Templeton teaches yet another protective face shield, wherein Templeton teaches a filter medium (26) has pleats to increase an effective surface area of the face seal (Col. 4, lines: 63-67, “to increase…seal” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the filter disclosed by Howard in view of Brace, by it being pleated as taught by Templeton, in order to prevent more contaminants from reaching the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. “Howard” in view of Brace et al. “Brace”, further in view of Koslow (US Patent 6,872,311), hereinafter Koslow.
Regarding claim 13, Howard in view of Brace disclose the invention substantially as claimed above.
	They do not disclose a filter comprising nanofibers.
	However, Koslow teaches yet another filter used for respirators (Col. 3, lines: 52-55), wherein Koslow teaches a filter medium comprises filter membranes made from nanofibers (Col. 3, lines: 57-60).  	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter disclosed by Howard in Brace, by using nanofibers as taught by Koslow, in order to capture more airborne particles (Abstract, lines: 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732